UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7666


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

NOEL KENYON REDD, a/k/a Noel Kenya Redd, a/k/a Bobby,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. James C. Dever III, District Judge. (7:10-cr-00010-D-1)


Submitted: April 27, 2021                                         Decided: April 30, 2021


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Noel Kenyon Redd, Appellant Pro Se. David A. Bragdon, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Noel Kenyon Redd appeals the district court’s order denying relief on his 18 U.S.C.

§ 3582(c)(1)(A)(i) motions for compassionate release. Upon review, we discern no abuse

of discretion in the district court’s determination that, under the pertinent 18 U.S.C.

§ 3553(a) sentencing factors, compassionate release was not warranted. See United States

v. Kibble, __ F.3d __, __, No. 20-7009, 2021 WL 1216543, at *2-4 (4th Cir. Apr. 1, 2021)

(providing standard of review and outlining steps for evaluating compassionate release

motions). Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2